Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 1 of 33
                       Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 2 of 33

 Ahearn, Jsffrev J

     .'omi                                  Penns. Albert   A
 $snt:                                     Wednesday, December 21, 2016 L:1.4 PM
 To:                                       Ahearn, Jeffrey J
 Cc:                                       Lamash, Laura M
 SubJefi;                                   FW; incident involved in racial issuos



 Colleague5
 ljust recelved this transmittal and I ',vill awalt guldance from
 you on how I should rerpond. The parent has nultiple concerns.
 Obviously, because of the confldentiality lssue ofthe case and FRIrA
 Rogulations, there are certain things that we cannot tespond to.
 lwould do my best ln respondlng to infonn the parrnt that we treat
 all studcnts with dignity ancl respect at VHS, regardless of race,gender,
 ethnicity, origtn etc. FYl.
 Alben

 From; l(aoru saker lmailto:bakerkaoru@yahoo.coml
Sentr Wednesday, December 2L,201672:Q7 PM
Tor Penna, Albe* A <AApenna2@vestal.kL2.ny.us>
$ubjectl incldent lnvolved ln racial issues

I)r, Itcrma

i    arn writirrg   thi* lctter   as e palent of Ve.stal   l{igh School studcnt,     whose rase is   bi'racial.

I saw and read the neurs nbout the studeflt who was suspendcd for calling teacher a "raoisl". I arn conccrned
{ha1ws all klow his name; howeveru tha teaahcr's name lias rot released yet, tr4oreoveu it lrrok,s like Ve$tal
Centrsl Sclrool district is not going to release tlre detail of the inoident.

I am disturbed that the factxbst someonc h a teaoher's'posi{ion cnll n black student "N' words but teceived no
consequence fot this action while the studcnt who had stood up for himsclfreopived a harsh cclsequencc cf
suslrcnsiou, 'lhe more disturbing &ct is thet it could hnppen to my sor who is non-white in the white
stucients/teachers dominstsd sclrooi.

Havc you and your staff camc up with ths plsn how !o handle flre situadon like rnoiat issue is involved? lf so, I,
as a lNrent, rvoultl like yon to rcleass it to public. Also, pleasc release tls namo of the tsacllcr su I will advise
lny son to avoid taking hisAef classos ilr orrlcr to avnid alry irther furcidenls. I also ask yo* to lit the
suspension fot the shdsrf who must lmve beenhurling by lreatcd unfaidy by the school.

Kaom Baker

bn   kerkng$({yidxrq,p_q!}



CONI{DIJNTIALIfi NOI'E: I'lre infotrnation confained in this lransmisslonis intended only for the peisonal
  confid$fltirl use of lh.c reoipiont. If you havo reccived this transmission and you arc nof n recipient as listed
arrd


                                                                      '                                           vsooog4g
                 Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 3 of 33

    TLLIS, KAY   E


|   .:rom:                        Austin Marcello <rnarcelloaustin@ymail.com>
    Sentl                         Monday, Decernber 19, 2016 L2:04 AM
    lo:                           Clerk, District
    $ubJect:                      Racism Issues



    Hello, my nam€ is Austin Marcello, a fornner student wlro graduated frorn Vesial Cerrtral $chools last
    year, and I am contacting you in regards to racism that is alive and well in your school $ystem. Myself
    and many others are outraged in the way in which you allow an issue as derogatory as RACISM be
    practiced by your staffwithout any repercu$sions to their actions. Vestal High Schaol is known for
    educaiing and stressing the importance of reporting any racist act that is sought out in lheir school
    districts, but why is it that the upper tier of the Vestal High $chool, lhe principals, are hypocrites to
    what they preach and do not follcw through on reporting such racial diserimination and are continuing
    to'Ulsmi$s" their racial profiling experience executed by one of yourteachers? How can you suspond
    a student who was by no means acting in an aggreesive way toward$ a tsacher who was judging him
    by his color? lt'e unfair lhai a kid who is there to get an education is treated without dignity nor
    respect but i* racially profiled. More importanlly, to infringe an a students right io freedorn of speech
    and to hand down penalties that do not relate to school in {he tnalter is A$lNlNE, lt is
    DISRFSPHCTFUL and DISGUSTING thal penalties were handed down to Vinny $pero as he is a
    was judged by ihe manner of his skin and the bully of a teacher is able to watk free. My questiott is,
    how could ycu do thatto him?


{




                                                                                       vs000952
               Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 4 of 33



 K,asl;{j,n,    elifford   R
                                                                                                             6        b,w)

 Fronr:                              Mandella Morrison <rnandellu,lynn@gmail.com>
 Serrt:                              Sunday, l)ecember L8, 2016 11:04 PM
 l ari                               Superintenderti, Veslal
 Cc;                                 Clerh Districl; Kasscn, Clifford   R;   DASA@rnoil.nysed.gov
 !*tb.ioi:t:                         VERY Concelnect parent of Vestal High stutlent
,rlttech:trc.til's:                  r 3_lM G_L4 B 2 i 1 tl493600 jpg



(:iot ci overting,    llly irattlc is tr4antly Morrisorr and I nm the rnother of                    , a gth gradc student at Vestal
 I{igb $rilrool, \7c rrtr.'i,r-rd ro this atea fionr Lcxirrgton, KY this yeu cluo r$ my mothet'being diagrosed rvith
 trtagc 4                               . Irr our Inrlve, t tjict a lot ol'rcsearch to find the bcsUmost safe school to placo lthn
 in (which I tlrough I hnd). I hovc *ur.,ily fiorn this {rrca $,ho sent me this photo (attnched) on socinl media. Boing
 llte rnoth* of a bira(riat (black arrd vrhite) young nran, I inrrnecliately becarne INFURIATEDI I aill rcaching out
 lo yott in hopes of gen-ing sonre r.;lar:ity on this situation. I lrust rny son wiflr youl teashers for extoncled periods
t>f ti:tte, live days rr lvcck, rrnd dtu'ing thnt tiile I anr in lropes tlrat he is in a safe, healthy erwironrnent. If thors is
stiy tunrl iti tlris lrrattsr, not only js tlrjs an uthselftry cuvironment, bul also rrn envirorurettt tbat encourages tho
violatiotr rrf ,:ivial rights and cqullity, .[ rvorrld lrke to discuss tlds morc vrith you, but I belicvc I need to hoal tlre
rietails lirsf, because right no$' I have o^lot tr> say, however I do knorv there are tlo sides to every stoty. Thero
is rt ttrte c{),l(et'rl for thc safbfy alri rvcll beirrg oi:'nry child, so please leach out to rne as soon ns you can. Thank
grltr. irr advattca frrr yottl pr{)nrpt lcslronso, anr! i look fbnvard to spea.kirrp; with you nrorc regnrding this
:ritu*1icu,




                                                               I

                                                                                                           vs000550
                Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 5 of 33
ii-_*-1i

EN6LE, HTIZABETH J

trottt:                            Erin l{arnm <er{nhamm77@gnrail.com>
$entl                              Surrday. December 18,?"A16 711 PM
Tcr                                Superintendent, Vestal
SulrJectl                          Fwd: Vestal Central School District
Atl€chmentsr                       llress statement.pdf



l{ello,
my uane ie Erin Halln with}tnx t{0 news, I reseived Xhis email in regru:ds to a possiblo rscial issue occruring
rryithir: the sehool distriot. The pdf nlxach is ihc enrail that I lcceived lrotn the lawyer of n studert, Vi
S         In this rnarxrsr wo haye intcrviswed dre lrrl'yer, Ron Beqiamin. \Ye are runniug a sloty on lhis tolighl
and. rvould like to latow if you have a commeni for us. If you could plcase email us back wi{r your conutenl
regardirrg the issue that would be gr:cat. You can also sall lhe rtcu,staom at (607) 798-0070 at ary time. Thank
yon.

Sincerely,
HrinHamm
ReporrorlwICZ



Fronl Ron BeRinmiu ggSet{gtllitilarvf0nmail.qgln>
Da{e; Sun, Dec 18" 2016 nt 1:43 FM
 lubject: Vestal Ccn{r'al School   }istlict
'Ib : lbx40news@rvjg.z.cott



Fa'I, plearc ses attashed.




Iliane E, Walter

Faralegal

LawOffice ofRs:nald R. Benjzunin

126 Riverside }:rive, P.O. Box 60?

Binghamtcn, New York 13942-A6A?

$07)77?:1*.&




                                                                                            v$000953
                                         Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 6 of 33




FNGL& TIEABETH J

From:                           Asha Sanaker <venusofithaca@gmail.com>
Sent:                           Monday. Decemberlg, ?016 i];05 Ph/t
To:                             Supedntencie*t Ve*al
Subjece                         in support ofVi    S



Dear Superintendent A},earn,

I am vriting to you today in support of V         S      a shr,{ent ar Vestal Higb Sohool urho is being considered for expulsioa ai a   h*ring toraorrow
mornin&

11is my uderstauding that Mr.          called a teacher a "f-ing raci$t" a$er tbat teacher used a racial slur following th.e disciplining of ano&er blaclc
studeni in class. I do not condone h{r. $pcro's use offoul language in class or dirested toward a reacher. Howcver, his narnjng ofthe behavior is
eccuxate. Nopubliceducatorcanbealtrsrpedtouseracialslursinrefereurceboatrystudent.

Nk.        was diec$lined for that acdo!, as be should lave bee.L The teacher should have been disciplined as well" and more severeiy givea t&at
they are an adult ald imdef, oontract to s€rve, wiibout bias" tbe needs of all strdents in your disticl

Now it seems that you all are puxuing erpulsion of Mr"         because of his Tlveets a,bout his trea&es by the school districr I have read &e
Tweets in question &at you a1l have cited ia ofrciai correspondence and not a cse sugg€srs or incites violesce. Yorrr pursuarce of expulsion in
rcspoase io his priv*te Twitter communication and your absroce of discipline of the tearber who siarted this whole shain of evs*s n{tbtheirracist
qpeech at their pblicly funded place af work Eteals ro exactly &e kind of racisffi that !1k.       describes.

I hope that you wiil canssl &e beadng and cease to pursre expulsion for     }{t      o" ffyou do not I expect you will incur u$recessary legal fees for a
fightthat you cannot win

Further, Ibopetbat you will disciplinethe teacher involved.

Most importa:rtly, I hope you will use iLis as a leamiug opportrmity for all of yoru students and saffabor* racislo, protest and tce speecb- it is
school. Teachthern.

Respcctfirlly,

Asha Sanaker


                                                                              1
                                              Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 7 of 33




EN€LL EIJZABETH J

From:                                 Meghan Tauck <mtauck@grnail.com >
Sent                                  Moflday, December 19, 2016 1139 PM
To:                                   Superintendent Vestal
Subject:                              Mncent Spero expu{sion hearing



Dear}Ir" Ahearn,

Goodmorniag-

I an witing ia oqrcss my sincere asrl uttcr dismay atrhe Vestal School Disftict's bandling ofthe case of&e smdent snqpeded and facing expubion
for calling a teacher a "f-ing racist" after she called strother Black shrd€nt the N-word. Suspeirdirrg a cbild fiom sihool eithsr for using thJf-rgord or
for calling a teacher a racist is ludicrous: expeiling a ohild for rhe sme defies all logic- Expelliag a child &oo school ca have drastically nega.tive
conseque!.ces for his life, including diffculty getting into collsge and l*er difrculties findiq good enploym.enr. $ubjecting a &ila to ttiis tcisA of
bardship cither becarxe he used the F-wcrd or be,cause he cafied a t€acher a racist is simply uuconscioaalte. On tbe coliuari be should. be
congranrlaied for standilxg LP to racism and not tetiing it go rnchaltenged. Furtbemrore, ifindeed tbe *acher did calt ano&cr gh{ft stud€$ &e N-
word, * is she *Ac should at the vry lcast be g:bticiy reprimanded and compelled to make a formal apology to the stgdeart ia
                                                                                                                               ry:estiou, if not
outigbt Sred for using racist han speech egain<t a child in the course ofher professional duties.

i ngc3nC          that you   will   do the dght thing for this young ry,qn and for your scbool districr by not allowing this kind of incident to go
           {tst
unchallenged.

$incerely,
MeghanTauck




                                                                                  I
                                                    Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 8 of 33




ENGLE, ELTZA,SETH J

From:                                     Katik Sribarra <kartikriniva:@gmail.com>                                                                                                F-
                                                                                                                                                                                  lJ)
Sent:                                     Tuesday, December20, 2016 12:C2 AM                                                                                                      (tl
lo:                                       Superir*endent Vestal                                                                                                                   o
                                                                                                                                                                                  (f
Subject                                   student expulsion / inflammatory commentt                                                                                               O
                                                                                                                                                                                  u,

DearMr, e^hcarn,

I an witing to orpr*s my sbock   at the   Vcsel Scltool Distict's hanCling of thc case of   *e   sardeot suspcnded and &ciag expulsiol for calling a teac&ec a Y-ing racist   i


slhrshould alsolurely, undcr eay norms of civiiity, bc askedf apologi*pullich ad/orbcfirerL



SinccrCy,
Kadk Sdbaaa



"Life isn't cbouf wciting for the sform to pcss- I?'s about learning io dance in the r.dia"
*Anonytnous




                                                                                                    L
                                                      Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 9 of 33




ENGLE EIITZABETH J

Frpm:                                       Jennifer Hadlock <jenorgan*er@grnail"com>                                                                     sro
Sent                                        Tuesday. December2O 2016 1?i{3 AM                                                                             ('!
To:                                         Superintendent, Vestai                                                                                        O
                                                                                                                                                          (}
                                                                                                                                                          (}
                                                                                                                                                          u)
IDserMr. Ahcaftq
Good:::omiog"


a&cr*ecalledmotheBlackstudrntthcN-word.                 $uspendiryadildiomschoolSrcailingatearheraracistisludiotous;

forusing racist hat* sprcsh ngaitst   E   child iarbe corme of her Srrofessioaal   dmix.

I hopc   atrdftst ihatyouvilldo ihe rigirtihiagfor&isyoung         man andfo:your$chool    diltricthynotallovdlgtbiskind ofincid*rttogo   uachaltonged"

Sincerely,
Jennifer i{adiock




                                                                                                 1
                                                      Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 10 of 33




ENGL4 ELIZABETH J

Fror$:                                      Andrew Poirier <poirier4andrewOgmail.com>
Sent                                        Tuesday, December 2Q 20L6 L:59 AM
To:                                         Superintenden{, Vestal
Subjec*                                     Unchalienged


Dearlvlr. Aheam,




contrar.v, hc should bc congranrlarcd for simding up to ncism md uoi letirrg i[ go unchallenpd-



siudcnt   i! qr:estiq ifaor ouri$rl   fired for |Jsiag racist   h*   speech again{t a chM in the oourse ofbcr profissional ilutics.

I hope   andtustthatyouviil do&erigfut thingfortlisyouogmanand forycursclrool disuicf by lotailowingt]ris kindofinciCatio go un&allenged

Sincerciy,
-Aadrc.;r Poiricr




                                                                                                       I
                                         Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 11 of 33




ENGLE, ELUABETH J

From:                            Enrily.Adams <emilyfi nnadams@hotmail.corn>
Sent:                            Tuesday, December 2Q 2016 2:12 AM
To:                              Superintendent, Vestal
Subjec*                          A racial profiling incident in Vestal NY (Eraome CounSr)



Dear Mr" Ahearn,

Good morning.

I am writingto express my sincere and utter dismay at the Vestal School District's handling of thq case of the student
                                                                                                                             suspended and facin8
expulsion for calling a teacher a "f-ing racist" after she called enother Black student the N-word. Suspending a child from schocl
                                                                                                                                        either for using the
F*word or for calling a teacher a racist is ludicrous; expelling a child for the same defies all logic lxpelling a child from school
                                                                                                                                     can have drasticaily
negative consequences for his life, including diffiurlty getting into college and later difficuhies finding gond employrnent. Subjecting
                                                                                                                                             a child to ttr;s
kind of hardship either because he used the Fword or because he called a teacher a racist is simply unconscicnable. On the contrary,
                                                                                                                                               he should be
congratulatedforstandinguptoracismandnotlefiingitgounchallenged. Furthermore,ifindeedtheteacherdidcall                        anotherBlackstudenttheN-
word, it is she who should at the very least be publicly reprimanded and competled to make a fomral apology to t1e student in guestion,
                                                                                                                                        if not
outright fired for using racist hate speech against a child in the course of her professional duties.

I hope and trust that you will do the right thing fcr this young man and for yaur school district by nct allowing
                                                                                                                  this kind of incident to go.
unchallenged.

Sincerely,

Emily Ada rns, Brooktondale NY




                                                                                L
                                             Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 12 of 33




ENGLE, ELTZII8ETH J

From:                              Anna McCown <mydoglikeschz@grnail.corn>
                                                                                                                                                                           (o
Sent                               Tuesday, December20, 2016 8:15,{M                                                                                                       ('}
                                                                                                                                                                           O
To.'
Subjec*
                                   Superintenden{ Vestal
                                   R.e:Spero's heaing
                                                                                                                                                                           ca
                                                                                                                                                                            a
6ood morning Mr, Ahearn,
l will be brief because I know you are busy. You have great power in this situaticn, and how you choose to proceed
                                                                                                                          will not only set a precedent for other
upstate and southern tie. schools, but it will be the legacy you leave when you move on from your role as srlperintendent I implore you, give
                                                                                                                                                     the student - the
chiid - the benefit ofthe doubt in this situation, and instead intsrrogate the culture that allowed the teachertc use the N-rtord
                                                                                                                                       so casually while disciplining a
           lfs clear your district is dolng much right it a student felt smpowered to stand up on behalf of another student and call out racism
''cudenl                                                                                                                                           as he saw it, you can
continu€ to make it right by choosing to not expel spero for his actions and instead pursue cultural change in and arnong
                                                                                                                                teachers and administrators - you can
support them through anti bias trainings to better serve all students rather than let them feel it's acceptabl€ to use racist
                                                                                                                                 hate speech, My sister is an educatar
so l unde$tand how exhausting afid thankless so much ofwork in pubtic education can bg and I can imigine how an
                                                                                                                            exasperated teacher could become so
frustrated that they let sorne of their professionalism slip. This does not rnaks it ak t! use clearly racist termr towards
                                                                                                                             students. There can be healing and justice
here and you have the powerto pursue it. Please set an example and apologire to the students and work with
                                                                                                                     the teachers to change the culture so deplorabte
namet ar€ never uttered towards students again.

9oaro
Anna McCown

Co-coordinator
Ithaca chapter, Showing Up For RacialJustice

Production Manager
Crooked Carrot




                                                                                   !
                                             Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 13 of 33




ENGLE, EUZAEPTH J

From:                               Merike Andre-Benett <rnandrebanett@gmail.com>
Sent                                Tuesciay, Oecember 2Q 2016 &17     AM
lo:                                 Superintendent Vestal
Subject                             Stucient suspension



Good moming,

I am  writing to express my sincere and rfier dismay atthe vesial school District's handling of the care of the student suspended
                                                                                                                                        and facing expulsion for calling
a teacher a "f-ing racist" after she called another Black student the N-word. Suspending a child from school either for using
                                                                                                                                  the F-word or }or calting a teacher a
racist is ludicrous; expelling a child forthe same defies all logic Expelling a child frox school can have drasticnlly negative
                                                                                                                                 conseqvences for his life, including
difficulty getting into college and later difficulties finding good emptcyment Subjecting a child to this kind of hardshlp
                                                                                                                             either because he used the F.word or
because he called a teacher a racist is sirnply unconscionable. On t}e contrary, he should be congratulated for standing
                                                                                                                              up to racism and not letting it gg
unchallenged. Furthermore, if lndeed the teacher did call another Black sldent the N-word, it is she who should
                                                                                                                       at the very least be publicly reprimanded and
compelled to rnake a formal apology to the studera in question, if not outright fired for using racist hate speech against
                                                                                                                              a chitd in the course sf her professional
dutles.

I hope and   trust that You will do the right thing for this young man and for your school disrrict by not ailowing this kind of incident to go
                                                                                                                                                unchalenged.

Sincerelg
Merike Andre*Barrett
                                         Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 14 of 33




ENGLE, ETIZAEET}T J

Frorn:                            Chris Dunham <agirlandachicken@grnail.com>                                                                 (f)
                                                                                                                                             (o
Sen*                              Tuesday, Decernber 20,20L5 8:31 AM                                                                         {t}
To:                               5sperintendent, Vestal                                                                                     o
                                                                                                                                             (}
Subiect:                          Racism and suspension                                                                                      (}
                                                                                                                                             u,

learldr. -Ajrsm,
Good mo:nilg




professionol dudes

I   hopaandv|Jst&atyouwill do&o righ Fingfortbhyourg -an   and   &ryowschool dis&ictby not4llowingrhis Hrd of   ir$id$ro   go umchrllmged.

Sincerely,
Chrislxl*.an




                                                                                     I
                                         Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 15 of 33




ENGLE EUZABETT{ J

                                                                                                                                                                        .$
From:                             Laura Burclr <laura@lauraburchpottery.com>                                                                                            (]
                                                                                                                                                                        ('J
Sent:                             Tuescian December20,2016 8:51 AM
To:                               Superintendent, Vestal
                                                                                                                                                                        o
                                                                                                                                                                        (f
Subje{s                           Suspension of student                                                                                                                 o
                                                                                                                                                                        a

Dear   Mr, Ahearn,

I am  writint to expr€ss my sincere and utter dismay at the Vestal Schoql Oistrict's handling olthe case ofthe student suspended and facing expulsion forcalling
a teacher a "f-ing racist" after she called another Elack student the N-word. Suspending a child from schoot either for using the Fword or for calling a teacher a
racist is ludicrous; expelling a child for the sarne defies all logic Expelllng a child from school can have drastically negative consequences for his tifq including
difficulg getting into college and later difficulties finding good employment. Subjecting a child tp this kind of hardship either because he used the Fword or
because he called a teacher a racist is simply unconscionable. On the cqntrary, he should be congratulated for standing uF lo racism and not letting it go
unchallenged. Furthermore, if indeed the teacher did call another Bleck student the N-word, it is she whc should at the very leasr be pubticly reFrlmanded and
compelled to make a formal apology to the student in question, ifnot outright fired for using racist hate speech against a chitd in the course of her professional
duties.

i hope and trust that you will do the right thing forthisyoung man and foryourschool district by not allowir€this kind of incident to go unchallenged.

Sincerelyyours,

Laura Burch
                                        Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 16 of 33




ENGLE, ELIZABETH J

From;                            Grace Alyse Robbins <gar96@cornel[.edir>
S€nt:                            Tuesday, Decernber 20, ?016 9:08 AM
To:                              Superintendent, Vestal
Subject:                         Racial Profi ling Incident



Deir Mr. Ahearn,

I am  writing to expresi nry dismay at the Vesul Schcol District's handling of the casc of the student suspended and facing expulsion for calling a teacher a
"f-ing racisl" after the ieach in question called a Black student the N-word" Suspending a child frorn school either for using the F-word orfor calling a
teacher a racist is ludicrous; expelling a child forthe same d€fies atl logic. fxpelling a child from school can have drastic negative consequencesr including
difficulty getting into cotlege and later diificulties finding employment. Subjecting a child to this kind of hardship ekher because he used the F-wor"d ar
because he called a teacher a racist is simply unconscionable. On the contrary, he should be congratulateci for standing up to racisrn and not letting it go
unchallenged. Furthermore, if indeed the teacher did call another Elack student the N-word, it is she who should at the very least be publicly
reprimanded and ccmpelled tc make a formal apology to th€ student in question, if nat relieved of her poshion for using racist hate speech againrt a child
in the course of her professional duties,

I hope and trust that you will do the right thing for this young man and for your school district by nct allowing this kind of incident to go unchallenged.
Thank you for your tirne.

Sincerely,
Grace Robbins




                                                                               1
                                         Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 17 of 33




ENGIE, ETIZABITH J

From:                           Catherine Taylor <taylorcath@gm?il.com>
Sent                            Tuesday, December 20,2015 9:27 AM
To:                             Superinienden! Vestal
Subject                         Suppo rt Your Students, Please



Dearllr. Aheanr
Goodmoming.

I   am           expr€ss my sincere and u*sr dismay x the Vestal Sclool Disbicts bandling of the case of ltre stud€nt zuspended and facing expr:lsion
         vriting to
for calitg    teacher a "f-irog racistn after she called another Flack studest the N-word. Suspendirg a child Aom school eitlu for rrsing the F-wmd or
               a
for calling a teachcr a racist is ludicrous; e;cpelling a cbild for the same dp, fies all logic. &qpelling a child from scbool can have drastically negative
couseque,nces for his life, including difficu$y getting into college and laer dif&culties fi:ding good employment- Subjecting a child to this kind of
iurdship either because he used the F-word or because he called a teacher a racist is simply rmconscionable. On thc con*uy, he should be
consatutatea for standing up io racism and not letting ii go mchallecrged" Furlbermore, if indeed the teacber did call another Btrack student ths N-
word= it is she vho shodd at the vay least be publicly reprimanded and compelled to make a formal apologr to Se shrderrt in question, if not
outigfot fued for using racisl hate speech against a cbild in tbe course ofher professional duties.

I hope ald trux :hat .vou will dc the riglt rhin€ for &is young man and for your schooi disuricl by aot atiowing t&is kind of incidenr to go
unchallenged-

Sincerely"
Carleriae Taylor


Catheriae Ta/or
Assosiare Professor
Depamei:tof trrriting
430 SmiddyHa]l

Itlaca College
953 DanbyRd. lithacaNY 14850
ctavlorr?.ithaca-edu
                  Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 18 of 33


ENGLE, ELIZABETH J

Fronn:                                         Emma Cohen Westbrooke <emmalaurelcw@gmail.com>
Sentr                                          Tuesday, December 2O 2016 1:46 PM
to:                                            superlntendent, Vestal
SubJect:                                       Please take different actions to reject racism at your school



DearMr, Aheam,

Oood Afternoon.

I am writing to express my sincero and ulter dlsrnny at the Vestat School Disrlctb handllng ofthe caso
                                                                                                               ofths student suspendcd an! faoine
*ftil;6r.gl|fig       a rcactrer a
                                   ii-ine ooirt"       rt . ..lled another Black studont ths N-u'ord. Suspending a chlld *om school either for
                                                    is ludicrous; oxpelllng a child for the sanre defies rll logic
                                                 "ft"r
urioeiti i-ruord orlor calling a teacilcr a racist
                                                                                                             getting hrto collego and later
Expelline a child frour sohool can have draslically negative consequcncos for hir llfe, including difficulty
                                                                                                                                            a
;ip;;iiil;;td;il;;;i"t;;i              subJecrini a cf,ild to this kind of hardshlp oith* becauso.ho used tho F rvord or because he called
tur6r.r .olrt irilinply unconscionable. bn thicontrary, ho shoulrt bo congraiulated for s{n{inq up to racism.and not
                                                                                                                                    l*]:9]ll:
        "
uichallenged,  Furthennore,lflndeedlhcleacherdidcallanothcrBlacksludeilltheN''nonl,itisshervhoshouldbopulledoulofher
positloq lot tho student who respotlded to a hatsftrl atlack'

                            tvill   do tho rigfut thing for this young rnan nnd for your sohool district by not altorving this kind of
                                                                                                                                       incident to go
I hope and trust lhat you
unchallenged.

Sinceroln

Emma Cohen Westbrookg a concemed cilizelr in lthaca, NY




                                                                                                                           vs000975
                  Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 19 of 33

ENG!E, EIIZABETH J

Erom:                                          Hope Rainbow <epoh.wobniar@gmail.com                  >
Senti                                          Tuesday, December  20 20167l.59 PM
to:                                            Superintendent, Vestal
Subject:                                       Suspension of Vestal Hs student



Dear Mr. Aheam,
Good evening,

I 0m   wiling to cxpress my sincere aud utter di$nay at thc Vestol School Dislricfs handling ofthe case ofthe student suspended and facing
expulsion   6r callilg a teicher a ,,f,ing racist" afte;shs called arolher Blaok student the N-rvord, Suspending a child fmm school.olther for
           f-i*U oifor callirrg a teac[er a rncist ls ludicrous; erpallftrg a chll<l forlho same defies all logic. As you knorv, cxpclling a child
"ritgifti son have drastically nogativc consequences for his iite, including di{ficulty gelling lrtto collogo and later difiicultics findiug good
from"school
employmelt. Subjwting a chili to ihir kin,l of h.rdship olther becauso he usid the P-word or because hs called n hacher c racist ls shnply
unconscionable. On frJcoltmry, ho should bo congratilmed for standhtg up t/o racism and not letting it go unchallenge{' Furthermore'
                                                                                                                                                      if
indeed the leacher ditl call anosrer Blaok studcnt ihi N-rvord, lt is she who should at tho very least be publicty reprimanded and
                                                                                                                                    cornpolled to
makc a formal npologr fo fte rhrdent in quesllon, ifnot outright flred for ushrg raclst hale speech against n chlld in drs mursc ofher
profosslonal duties.

I hope and trust that you    will   do lhe riglrt thing for this young man and for   lour school dlstriot   by not ollorving this kind ofincid€nt to go
unohallenged.

Sincerely,

Hopo Rainborv
Concemed cilizen    fut   Alpinq NY




                                                                                                                              vs000976
                Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 20 of 33

ENGLE, ETIZABETH J

From:                             Steven Measslck <scmssick4T@aol.com>
S€nt:                             Tuesday, December 2Q 2016 9:23 PM
To:                               Superintendent, Vestal
SubJoctr                          Katherine Dyer



Good evening,

I am very disturbed that a student ls being suspended and maybe expelled for exposing a racist teacher, We as a soclety
should applaud students who have the courage to stand up to blgotry, As a member of the community, I am deeply
saddened by thls. The role of the school ls to set an example and be a leader. People who know Katherine Dyer are not
surprised to hear thls incldent occurred. You need to $top shaming the victim and stand up to hatred. Do not make
Vestal, NY a place people assoclate wlth raclsm and blgotry. Thls story is stalting to get national attentlon on soclal
media. The worse for you is just beglnning. May God show you the llght and give you the courage to make the correct
decision.

Concerned citlzen.




                                                                                               vs000977
                 Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 21 of 33

 ENGLE, ETIZABETH J

 lfom:                                    Briana Binkerd-Dale < briana,bd@gmail,com>
Sent:                                     Wednesday, December 21,2A16 12:06 AM
Tol                                       Superintendent, Vestal
Subject:                                  Want to keep your reputation?


Mr. Aheam,

I am rwitlng to express my sincsre dismay at tho Vestal Sclool Distrlct's handllng oflhs case ofthe student suspelded and faoing expulsiou
for calling a teacher a nf-ing racisf' after she oalled nnother black sludent by a peJorativo raclal term.

Suspcnding a chlld from solmol elther for urlng profrnity or for callfirg a tenchcr a raclst ls ludiorous; cxpclling a child for tho samo defies all
loglc Expolling a chlld from school can hara dnslically negrlive consequsncos for his life, including difficulty getling inlo college and later
difllculties fmdlng good omploymeut, $ubjectlng a chlld lo this klnd of hardship eilher because he used profrnity or becauso be called a
teachsr f, raoist is simply unconsoionable. On lhe contrary, ho should be congraftrlaled for standing up to raclsm and not lstling it go
unchallenged.

Furlltormorq if lndeed lhc teacher dld call another black shdcnt by a pejoralivo racirl term, it is she rvho should at the very least be publicly
reprilnanded and cornpolled to nnko n fomral apolosr to lho $tudent in questlon, ifnot outrlght fired, for uging ncist hntre spe@h against        I
child in the cotlrse ofher professional duties.

I hopo and lrust lhal you will do tho right thing for thls young nan   and for your school dishlat by not allorving lhls klnd of inoidenf lo go
uuchnllongcd.

SincerelS
Briana Binkerd-Dale




                                                                                                                      vs000978
            Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 22 of 33

 ENGLE, ETIZABETH J

 :rom:                 Paul Vidovich < pvidovich@gmail.com >
 Senti                 Wednesday, December 21, 2016 10:51 AM
 To:                   Superintendent, Vestal
 Subjectt              V       S     and Katherine Dyer



 Deal Superintendent Ahearn,

I'arn aresident of nearby Tompkins County, NY. I have a 5 year old
daughter enlolled in the Newark Valley School district. I arn writing to
advise caution while navigating this volatile issue. "I'he district needs to
makc a clear example of THE't'trACI-IER, who should lcnow better than to
use such horuible and racist language against her students in the
classroom! Unbelievable. I think that V          tS      should be seen as
someone with enough courage to speak truth to power, and call his teacher
out for being such a racist! 'I'his needs to be a dialogue that happens
within a vely inclusive and respectful environment.

There is a storm brewing over the discipline levelled against the student,
Vi       S      . The district needs to drop his suspension, and plan to have
some special school gatherings wherein racism is discussed and
processed. Vi         should not be punished for standing up to a racist
authortty figure. Using the words "fucking racist", while lacking in some
refinement, is a very direct and imrnediate way of this student standing up
against this teacher's racism.

What is to be Katherinc Dyer's punishmcnt for calling stuclents of hers
 "niggers"? In my opinion, it is MUCI.I worse for the teacher (the example
for the class, the authority figure here) to say what she said towards her
students. Much worse. As a matter of fac! fi'om what I've read about this,
calling her a "fucking lacist" is an appropriate responsc to a deplorable
offense by the teacher. She should be fired, or at least need to rehabilitate
^ler views and demonstrate this before she continlles to fbed a systemio
racist systern. And his suspension, or explllsion, should be ceased
                                            '                  usooo979
              Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 23 of 33

 ENGIE. ELIZABETH J

 :fom:                             Mark Silver <mark_silver@me.com>
Sent:                              Thursday, December 22, 2016 5:35 AM
 to:                               Superintendent Vestal
SubJeet:                           student concerns


Dear Mr, Ahearn,

l've heard of this incldent that you have no doubt received a   LOT   of flack around.

t do understand how uslng the F word in a classroom ls a problem. And, I can't imagine that expulsion     is   anywhere on
the llst of normal responses to a student who does that.

And what about the teacher who used the N word, which, as a parent and an educator myself, seems much, much,
MUCH worse for several reasons that should be obvious. Dld the teacher recelve slmllarly harsh dlscipline?

l'm really upset that this kind of one-sided response to hate and racism ls happening ln local schools.

best
Mark Sllver
Danby, NY




                                                                                                  vs000981
                Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 24 of 33

 ENGLE, ELIZABETH J

 Etotni                            Karl Boyer <kboyerl 616@icloud.com>
 Sent:                             Tuesday, January 3, 2017 9104 PM
 to:                               Superlntendent, Vestal
 Cc:                               kboyerl616@yahoo.com
 SubJect:                          Concem Cithen



I am a concern citlzen of the community please reconslder openlng the case back up for                        .I
remember durlng the slxtles when there was a lot of tenslon in the communlty, lt seems llke we have fallen back to
those dlfflcult tlmes.

The tenslon ls real and we should all work towards a posltive solutlon. His educatlon ls important if you can flnd a
teachlng moment as a solution to thls lssue, both parties wlll continue to grow.

Thanks for your consldention
Slncerely yours

Karl P, Boyer




Sent from my lPad




                                                           I
                                                                                                 vs000983
                    Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 25 of 33

      ENGLE. ELIZABETH J

      From:                             MARIA Wilson <mwilson304i @gmail.com>
     Sent:                              Wednesday, lanuary 4,2017 1Z:2BpM
     To:                                Superintendent, Vestal
     SubJectt                           Racism in Vestal High School



     Dear Mr. A heart,
     My name is Marla Wllson, both my children have graduated from Vestal Hlgh school. They
                                                                                                   were the ctasses of 2000 and
     2001. I also am a woman of color who feels compelled to stand up for a chlld and say,,,l *ill
                                                                                                    do ry best to protect you
     when an injustlce has been committed". I have experienced racism from high school
                                                                                             counsellors so, I can not stand
     silently by. I know the student vlolated the no vlolence wllt be tolerated bylostlng gun
                                                                                          a      and having lt click on social
     medla' I agree that the student should be discipllned. 8ut banishing a teenager from school is
                                                                                                       not the answer.
     Education is to guide and empower a student to greater things ln life.
     Yes, the student stepped to the level of the math teacher, but there are
                                                                               ways to teach a teenager not to debase
    themselves ln a confllct.
     My plea is for the student to be punished ln a different way. Could Communlty service
                                                                                               and understandlng how and why
    Dlspute Resolution works be used? lstrongly believe in vestat's Educational system,
                                                                                            because my son who had hls share
    of run-ins wlth teachers went on to have a successful career. Please, as a respected
                                                                                          school board member, do not
    project the image of discipllning a student with a baseball bat as was projected
                                                                                      on Natlonal W, but as a board that has a
    dialogue of why violence does not work to change racist attitudes. Remember
                                                                                     our students wlll be leaders and they
    become leaders through positive educatlon and all the other wonderful input from
                                                                                         vestal's great teachers,
    Thank you for your tlme to read thls letter.
    Slncerely,
1   \4arla Wilson




    Sent from my iPad




                                                              I
                                                                                                     vs000984
                Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 26 of 33

 ENGLE. ETIZABETH J

 :tomt                              Rosa Cleary <clearyrosa@gmail.com>
Sentr                               Tuesday, December20,2016 1:39 PM
To;                                 Superintendent, Vestal
SubJect:                            Simply Unacceptable



Dear Mr. Ahearn,
Good mornlng.
I am writing to express my sincere and utter dismay at the Vestal School Dlstrict's handllng of the case of the student
suspended and facing expulsion for calling a teacher a "f-ing racist" after she called another Black student the N-word'
Suspendlng a child from school elther for using the F-word or for calllng a teacher a raclst is ludiclous; expelling a child
for the same defies all logic. Expelllng a chlld from school can have drastlcally negatlve consequences for hls life,
includlng difficulty getting lnto college and later dlfflculties finding good employment. Subjecting a child to thls kind of
hardshlp elther because he used the F-word or because he called a teacher a racist is slmply unconsclonable. On the
contrary, he should be congratulated for standing up to racism and not lettlng it go unchallenged' Furthermore, if
indeed the teacher did call another Black student the N-word, it ls she who should at the very least be publlcly
reprlmanded and compelled to make a formal apology to the student ln question, lf not outright fired for using raclst
hate speech against a child ln the course of her professional duties'

I hope and trust that you wlll do the rlght thing for this young rnan and for your school district by not allowing this klnd
of incident to go unchallenged.

Slncerely,

Rosa   cleary
Lansing Hleh School class   of'16


Sent from my iPhone




                                                             1
                                                                                                    vs000974
                                              Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 27 of 33

              glti?,lpgriul               r

                                                                                                                                                                                                                         O
                                                                                                                                                                                                                         (o
From:                                               Gretcf€n Rymarclq7k    grymarchyk@yahoo-corn>
                                                                                  <
Sent
                                                                                                                                                                                                                         \o
                                                    Tuesday, Decennber 20, 20i:6 i226 pl,i                                                                                                                               O
                                                                                                                                                                                                                         O
ta'
Subje<1:
                                                    Superintendent Vestai                                                                                                                                                o
                                                    Racism is unacceptabie                                                                                                                                               @


Deai fuir. Aheam.
Gcod nnorning-




and later difficuliies fnoing good employmeni. subje*ing a cnrid to this                   xtncir'r-o"hip elGibe&i,se ie                   used :,reF-worcj o; be.cause he caiied a teacher a Ecist is

                                                                                                                                                               €^s a or'rrai ai'o:cgy io $e srudent        qtestio
not cul'ight fi;'ed for using racisi irate speech agains a child in the course
                                                                               of i:er                   plofe'sslclniiouol"s.                            rr         I                                :n             ,



i hope anci   tn   jsi   iiat   ;rrou   wiii dc ihe iight ihing for ihis young lTan ai.d for   your-   schco. districi b;r rct altovring   rlh.is   kinc cf incidsnt .tc go unchaileaged-
Sincsreiy,
Gretchen Rynarch:rk
 :.
pf,   oleose :onsicier :h3         envl"oniigni beioir. pen'i:ng cr,is e-:r;,i:




                                                                                                             1
                                     Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 28 of 33



                                                                                                                                                                                                                        (')
From:                                       elliefittsfulmer@gmail.com on behalf of Eltie Fitts Futmer <efulrner@ithaca.edu>                                                                                            1r)
                                                                                                                                                                                                                        ltr)
Sent                                        Tuesday,, Decernber 20 20i.6 iA01 PM                                                                                                                                        O
t(!:                                        Superintendent, Vestal
                                                                                                                                                                                                                        O
                                                                                                                                                                                                                        O
Subje*                                      Concems about suspended stucienis heaing todey                                                                                                                              U)


n.a.\l/-
             ^L--


oipeliing a child fc; ':he sarc.e cefias logic- t hopc ite Cisni:t   ifl!   ccirsider   *c   ;nplicedons of thiJacdcn-


                                                       F-prord or because be       &ud                                   snjll'
fr*ffit*ffi:ffi|.lfl ffi*i:#-c                                                               a teactrer a
                                                                                                            "airt
                                                                                                                    is            uacovrscioneite. on thJcontrery', perhapi he   nigt   ue congra*iatce   ior-staaarg




districfs rcponses. thar cen r,.-ork.rowarcis p:Dgaess anci arti ju;iice, or ;eprca,j:cc rcsst!.drgnt
                                                                                                      and racial. disparrl,.



Sioceieiy,
Ellie Fui'ner




Oonielle     (:ilk) fif,s Fuime:-,
                           EC.!.
Aslq(3nt picfessor oi €duca:ion, Co':rcinaici                cf E,jir.:aiion Siudies i,iiiu:
Department of Edu<aiicn
Phillips A.nns      194{
Ithaca College
953 Sanby Road         l   Ithaca, iliy 14.830
6C7-?-7+1342 (offica)         : $7-Z7tt-.,tSg, (f:y.)




                                                                                                              I
                                 Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 29 of 33

             ETSABSTH J
                                                                                                                                                                                      @
Frolrr                                 Senjamin Pielart <bpietart@gmait.com>                                                                                                          ro
                                                                                                                                                                                      lO
Sent                                   Tuesday, December2O 201610:40 AM                                                                                                               o
                                                                                                                                                                                      O
To:                                    Superintenclefi Vestal                                                                                                                         O
Subjecc                                racial profi iing incident                                                                                                                     a
"Deat'Mr. Ahear:r,

!   am writing to €'(pr'-ss my drsappoifitri€nt at ihe v€stai Sclrool DisiJictts handling
                                                                                          of the case of a student suspeniec and facng          *putsion fo;, caliing
a "f-ing ''acst" after she calted anoths'Black studei:t                                                                                                                 a   teacher
                                                          iie N-r,vcrd- suspencing a child frorn sc;hooi either for r:iing the Fwo.-d        or for caliing a teacher a iacls is
coliege and later difficulties finding gocc ernpioyment- Subjeaiig a
                                                                        chiid'io this kind of hai-dship either because he usec the F-word
teachei a racist is simpty unccnscionable- on the contrary he si:ould be                                                                      or because he calted a
                                                                             congratuiateo' for sr:nding up tc rac'sm anc not ieting it gc
Furthermcre' ir'indeed the teacher cid cal! another Black student the                                                                          unchallenged.
                                                                          N-word, it is she whc shor,ild !t tire very least be publicly reprimanded
make a foimai apology to the sti':dent in quesiion, if not outright fiiec                                                                              and cornpelted to
                                                                          for using racist hate speecir agalnst a ii,nc in the ccurse of
                                                                                                                                           her pi.ofessional c*.rijes.
I   hope and   trusithat you will do the rightthing for this young man ancifcr...ror:r school
                                                                                              cistrict   b1.r   nct aliowir.:gthis kind of incjdentto go unc\allengaci.
Sincerely,

Benjarnin Piekut
Associate Professor of fvlusic
Cornel! Universty




                                                                                      I
                        Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 30 of 33

     ENGI.E. ELIZABETH J

     From:                                          Elizabeth Gabriel - Groundswell <elizabeth@groundswellcenter.org>
     Sent:                                          luesday, December 2Q 2016 10:16 AM
     ,o:                                            Superhrtendent Vestal
     SubJect:                                       Re: Suspending a Student



     Deu Mr, Aheanl
                                                                                                   *f-ing raoist" after she called another Black
    I heard about the suspcnsion ofa s$dont at the Veslal School Dlslrictb for calllng a rcacher a
    studsnttheN-word.'lVhileneifrerofdrosebehaviorsareacceptable5thatdlsclpllnaryaolionisouloflineandunJust'

    Suspending and posslbly expelling a shlld frorn school either for uslrg lho F-word or for callirrg a tcrcher a raclst is lnappropriale and can
    havi Orasficatty irogativo consequinces for thsir llfs, includlng dillioulg getdng into collcge and lator difticullies firrding good
    elnployrnont. SuUlecting a chitd to this klnd of bardship elther becauso hs used the F+yonl or because he called a teecher I racist is simply
    unconsoionrbte. ile should be supported to orplorc &eso feolings ofmarglnalizalion and racism, as lhoy re systernic rnd real"

    Furlhermore, ifindeed thc teacher did catl anothcr Btaok student tlre N-word, it is sho rvho should bc rcquired to tnke professiontl
    development anti-racism training ond given rn unpaid leavc ofabsence un{il sho can identif! rvhy tvhat she did rvar wrong.

    I hopc yon consider supporlivc approaoh to disciplinc for both lhs strrdent and lhe lcacher.

    Sinceroln
    Elizabeth Oabriel
    Dircctor

    COMING UP NtrXTI PRESS BAY ALLEY HOLIDAY MARKET! THURSDAY, DECEMBER
I   t2.,4:30-7:30pm
                    " JUST ANNOUNCED! Developins Your Fnnn Business,4 Tuesdays'
                 JANUA,RY 24




    L|KE t'S ON r,tf-'f,8ooK. rubrrha    lo our   neilsl€ll(r
    Itlw.€toun&$rllccnlct.ore

    Arowdwqll Cqter k o p'arl wtnbcr of thc Di|ettl0l.fonwhilt o!'lbnpki,E Cowtr'.




                                                                                                                       vs000970
                            Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 31 of 33

          :r.lzABgrFi   J

                                                                                                                                                                           CO
Frpm:                             Amy- ReaOing <amy'reading@gmait"com>                                                                                                     rr)
Sefit                                                                                                                                                                      ro
io:
                                  Tuesday, December 20, Z0i6 10:06 AiVi                                                                                                    o
                                                                                                                                                                           C)
Subjecc
                                  Superi ntendenl; Vesta   t
                                  the:aciai incident atvesial Hrch School
                                                                                                                                                                           o
                                                                                                                                                                           @


Dea b4r. Ahea'ir,

Gocd moming' Ne$'s of tb reclaliy-charged rncicient at i;estal High Schooi
                                                                                    tas ieached me rrere.       I a:n appalie.i   ar   &e fLcts cf *re case" anti i feri
rhat it is r.qent you do what is right v.ten
                                             'lre chiid;ea in yo.;r disi.cr a:e .".u.etcling yor:-

suspencing a ci:'ild som school eitirer for using rhe F-wcrd cr icr caring
                                                                           a reacher a racist is iuiicrous; expeiiirrg a chilci fo:
logic.                                                                                                                              &e same d.efies alj

on the contra4v, this srhrient shouid be oongraniate<i fcr standbg up ro racisra
                                                                                        and *or ieniag ir go -,.rachallcngd. F:,ir&erm.ore, if indeed.
did cali ano&er Biack s$Crerrl the N-v;crc, it is s/he ,;v.hc shcuid         ,r"ry                                                                     the teacher
                                                                         ri*       ie.ast be pubiicl;; i$uanlec ancftoa.pe.iled tc atake
                                                                                                                                                 bmral
to the sr'raent in quesbcn' if r';t oiringlrt tued fcr using racist hate
                                                                      "t qpeeci. aga:xs: a iua ir te                                          a         apoiog
                                                                                                         oorrs"                          irres. f.i:at teaceer is
ia ciw vioiation of 1'cur code cf ccnciuct p"hich tttil ih"r sc one
                                                                           sbau "iadlririaie cr harass ancxi.er "i#iJ];-:?-|}ff
                                                                                                                  perscn! inciuciing but not.[iia*ed to.
intinidating cr barassiag based cn;ace, :oior. cr*ec":ra.tionai cngla rerkicx"
                                                                                       €igendei s€x;.r,eil o:i#adcn, rr*:g!,; cr disa.;ili;,,",,
I hcpe aad lusr $ar you iv:ll dc tbe :ighr $rng -tbr ijlis           ;au ald fc.r 1rs.',s sci:c.ci eisict
                                                           ;ro:glg                                          b;- aot aJ.louaeg this     kind oJl,,r:cicrea: to   gc.
unchallengeci-

Si:rcereiy,
-{myR.eadng
                                Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 32 of 33

ENGI tr ;I   fTAtrRT[:
               ----.--, I
-.---   -
                                                                                                                                                                                         to
Frorrr                                Sarah Abbott <sar:ahtabbott@grnail.com>                                                                                                            rO
(o*a                                                                                                                                                                                     lr)
                                      Tuesciay, Decenber2C,20t6 9:35 AM                                                                                                                  O
IO:                                   Superintendent Vestal                                                                                                                              O
                                                                                                                                                                                         O
Subjecc                               concem about students exoulsion                                                                                                                    a
Dear Mr. Ahearn,
6ood monring.

i arn writing 10 ev'press nry sincere and utter disrnay at tha vesiai school Disti:ct's ;:anrillrg
                                                                                                   cithe case cithe          stuigni suspenceci anc faciag expulsion for calling
a teache'' e "f-ing racist" afer she caiiad anothe; slack s:uienlihe i'l-'r,rord.
                                                                                  Sus3endi;:g a chiid froro cchoci          eithe; fcr using the F*word or fcr caliing     a taacher a

dfficulty getting irto ccllege and laier difficulties f,ncting goocj emplcymln:. sirbiecting a chiid
                                                                                                      tc ihis kind of har"ctship eithei. becasge he ssed the F-woid or
becausehecalleciateacheraracistissimplyunconscionable. On.thecontraryr,hesirorrtdbecongratulated,.orstanciingupto:-acismanc.inotlefri:igitgc
unchalienged' iunherrnore, if incieed the teacher did r=li another 3!ack student ihe lt-,.^rcrci,
                                                                                                   ii is she who shcui<i at the \.€r least be p'biiciy repri'nandeci anri
co;npelled *'o make a fori'nel apolog"'to the student in question, if not out|ight fircd for
                                                                                             using i-aci$ hate speech againsr a child .in the course ci he:. pr.cfe:sioi:al
Cuties.

I hope and ii'ust lhat ycu tv:ii cc i:he right ti:ing .io: this young :nan
                                                                             :ni fcr .ys1;1- schOOl CiSt;ict [, nci alior,ving   th js   kind of incident to go unchalieng:C.
S:ncei'eiv,
Saiah A,hbctt




                                                                                           I
                                    Case 3:17-cv-00007-GTS-ML Document 104-41 Filed 06/17/19 Page 33 of 33

ENGLE SI.IZAtsEI}I I

Frcnr                                     -Stephen Cope. < notabody@grnail.corn >
                                                                                                                                                                                                 .+
                                                                                                                                                                                                 lr)
S6Jt                                                                                                                                                                                             ro
r   cl:
                                          Tuesday, Decembar2e 2CI6 gSC AM
                                           Superintendent Vestai
                                                                                                                                                                                                 o
                                                                                                                                                                                                 o
Subject                                                                                                                                                                                          C)
                                           Lxpu!s!on                                                                                                                                             a
          "DearMr. lheaci.
          Gcod*on&g
          I arc rrriting to €crprsss my complae shock aad disuqy at ibe Vssrai
                                                                                   School Disuict's
          hacbcr a "f-ing raci*r aftcr shacalied ao{rer Black scr:deat tuc                          ler.r.lirg of :L,e cese of tbe^sardcai suspended and facing cqulsion for cdU4g a
                                                                               r-ruoJ ere l'ou riaai"g:     sLpe"ot?" oriie eoln ohoJ'airr". ror usirrg &e F-word cr for callirg
          tsacher a rasst is ludicao'as; e?eliiflg !' chilc f"' the srnt
                                                                         c.r* i"gl"' ixpcuhg a or"ild
                                                                                                    frji           scto?:
                                                                                                                                                                                            a
           incuding difEculty geting into coilqge and i:rtcr ditE*ld"s
          beca:sebe€ucdateachera-ggisislnptvrmconsgrolpl".
                                                                           fi";;; gil'*ilro)*ii i"tiitrrJfnd :* ll": ftft4y
                                                                               "rl                                                                regarive conxqr.soocs for hb life,
                                                                                                                            to rtris iini of berdsh.fi-ei{,rer beca'sc he used
          unchalieagsi F'rtherrrorg if ince"a ttrJa"her did cali qrofccr
                                                                             oo;;;;;;;.iesucuiaue-coffier.ffi;;;h;;r;H**o*tlr*tiagitgo                                         o,c F-rpor.d or

          conpelled to makc a foma! apologr to the sudecr:n qucstior-
                                                                                SlaskiGilt   ra* x-worc, it b"s:rc-ual sbo'rd at trc very l:ast
                                                                                                                                                      bc pul.iicty rcprinanderJ an"<:
                                                                             if ;"t iliglsa* ,G ;iJi;;*.h
                                                                                                 u*                         *u*   aspjrsr a ct ld io *"          ofher yrcfcoeisu:  dur'€s.
          I hopc and hstl*you l'iill do drc rightthi:rg roorthis yorrng
                                                                        man ani forycur scboo! districr bJ'cci etior'rng
                                                                                                                         &!s ?jod of iucrdeEtlo go uncbtisagec
          Sinccrdy"

          Dr. Stephen C.ope
